DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-17, 35, and 71 in the reply filed on 28 February 2022 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18 and 54 are withdrawn from further consideration by the examiner as being drawn to a non-elected invention.

Information Disclosure Statement
The Information Disclosure Statements filed 24 March 2020 and 3 December 2020 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the references indicated with statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
With respect to claim 1, Examiner interprets “off transmix” to be synonymous with “off-specification transmix” (see Applicant’s specification, page 5, third paragraph).
With respect to claim 35, Examiner interprets “off hydrocarbon sulfur” to be synonymous with “a hydrocarbon having an off-specification sulfur concentration” (see Applicant’s specification, page 6, third paragraph).

Allowable Subject Matter
Claims 1-17, 35, and 71 are allowed.
The following is Examiner’s statement of reasons for allowance:
With respect to claims 1-17, 35, and 71, Examiner considers Robbins (WO 2018/017528 A1) to be the closest relevant prior art reference.  Robbins discloses a system for blending off-specification transmix (e.g., high sulfur hydrocarbon) into a defined hydrocarbon stream (see Robbins, Abstract) comprising: (a) a defined hydrocarbon stream (see Robbins, page 2, second paragraph); (b) a fractional transmix stream (see Robbins, page 3, second paragraph); (c) a blended stream comprising a combination of the defined stream and fractional transmix stream (see Robbins, page 3, second paragraph); (d) an IPU (see Robbins, page 5, second paragraph); and (e) a sampler and physical property analyzer (see Robbins, page 5, second paragraph; and page 13, second paragraph).  However, Robbins does not explicitly disclose or otherwise suggest wherein the system additionally comprises: (1) wherein the IPU is programmed to calculate a ratio or rate at which the fractional transmix stream can be added to the hydrocarbon stream based on a maximum value and a measured value for the physical property of at least one of the transmix stream, hydrocarbon stream, and the blended stream; and (2) a flow regulator interposed between the transmix and hydrocarbon streams, in electronic communication with the IPU, electronically configured to receive or access the rate or ratio from the IPU and adjust the transmix flow rate without exceeding the rate or ratio.  Thus, Examiner finds Applicant’s claims 1-17, 35, and 71 patentable over the disclosure of Robbins.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the CLAIMS,
Cancel claims 18 and 54.
Amend clause f) of claim 35 as follows:1
f) a blended stream comprising a combination of the defined stream and the second hydrocarbon stream;

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Clem (US 5,484,614).  Clem discloses a system for blending multiple streams of variable density to produce an individual stream of desired density, the system providing for controlled ratios of each stream used to produce the blended stream (see Clem, Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771

	
	





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The amendment is being made to correct a lack of antecedent basis for “the fractional transmix stream.”